                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

 Cedric Harley                                               Case No.: 0:20-cv-03152-SAL

                      Plaintiff,

 v.
                                                                OPINION AND ORDER
 Lieutenant Poindexter; South Carolina
 Department of Corrections,

                      Defendants.




      This matter is before the Court for review of the April 27, 2021 Report and Recommendation

(“Report”) of United States Magistrate Judge Paige J. Gossett, made in accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 38]. In the Report, the Magistrate

Judge recommends that Defendants’ motion to dismiss for lack of prosecution, ECF No. 34, be

granted. [ECF No. 38]. No party filed objections to the Report, and the time to do so has passed.

See id.

      The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

                                                   1
   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Defendant Poindexter’s motion to

dismiss for lack of prosecution, ECF No. 34, is GRANTED. Further, this Court has the inherent

power to dismiss an action sua sponte for want of prosecution. Attkisson v. Holder, 925 F.3d 606,

625 (4th Cir. 2019), as amended (June 10, 2019). For the reasons set forth in the Report, and

pursuant to this Court’s inherent power to dismiss an action for want of prosecution, the entire

action is DISMISSED with prejudice against all defendants. The October 8, 2020 Report and

Recommendation, ECF No. 9, is MOOT.



       IT IS SO ORDERED.

                                                           /s/Sherri A. Lydon
       July 6, 2021                                        Sherri A. Lydon
       Florence, South Carolina                            United States District Judge




                                               2
